UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1541


KIMBERLY BEACH,

                    Plaintiff - Appellant,

             v.

COSTCO WHOLESALE CORPORATION,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, Chief District Judge. (5:18-cv-00092-MFU-JCH)


Submitted: November 17, 2020                                Decided: November 19, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ashley E. Strandjord, Benjamin T. Boscolo, CHASENBOSCOLO INJURY LAWYERS,
Greenbelt, Maryland, for Appellant. James M. Haynes, Jr., Brennan C. Morrissett,
MCCANDLISH HOLTON, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kimberly Beach appeals the district court’s order granting summary judgment in

favor of Costco Wholesale Corporation in her personal injury action. We have reviewed

the record on appeal and the arguments presented by the parties, and we find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Beach v. Costco

Wholesale Corp., No. 5:18-cv-00092-MFU-JCH (W.D. Va. Apr. 15, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2